Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the preliminary amendment filed 04/18/2019. Claims 21-40 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2019 and 09/13/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the higher-level control unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.. The claim language refers in lines 2-4 to a check “performed to confirm that the operator is holding the remote control unit in a calm manner wherein data is then scanned.” The specification does not describe how such a check for the operator’s manner of holding the control unit is performed. 
Claim 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34, lines 1-2, recites the limitation “higher-level control unit.” "High-level control unit" does not hold any special meaning in the art, 
Claim 39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39, lines 1-2, recites the limitation “higher-level control unit.” "High-level control unit" does not hold any special meaning in the art, and there is insufficient description in the specification to enable one skilled in the art to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites the limitation "detect data" in line 9, and the limitation “transmit data” in line 10. As it is written, it is unclear if the data that these limitations refer to is the same data,
Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "calm" in claim 26 is a relative term which renders the claim indefinite.  The term "calm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 refers to a first control element that is positioned on the narrow side enclosed by the associated fingers.  Claim 30 depends from claim 29, which in turn depends from claim 21.  Claim 21 teaches that the first control element is configured to be operated using the thumb of the operator’s gripping hand, and claim 21 further teaches that the associated fingers that claim 30 refers to do not include the thumb.  Claim 30 directly contradicts the claims from which it depends. Similarly, claim 30 recites the limitation "the narrow side" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As it is written, this limitation could refer to either of the two narrow sides in claim 29.
Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 teaches the remote control unit of claim 21, wherein the control unit is a higher-level control unit.  "High-level control unit" does not hold any special meaning in the art, and so the claim is indefinite.
Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 recites the limitation "detect data" in line 12, and the limitation “transmit data” in line 12. As it is written, it is unclear if the data that these limitations refer to is the same data.  
Claim 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 teaches the remote control unit of claim 36, wherein the control unit is a higher-level control unit.  "High-level control unit" does not hold any special meaning in the art, and so the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27-28,34-35, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”).
	Regarding Claim 21. Christoph teaches a remote control unit for an industrial truck comprising: a transmitting and receiving unit configured to establish a radio connection with one of the industrial truck and a control unit (the very first paragraph of the description in the Christoph reference details a radio remote control unit. The patent is for the remote control of an industrial truck, and that same first paragraph includes a receiver unit that has a transmitter that establishes a radio communication via control systems with an industrial truck [see also Christoph, Claim 1]);
	Christoph does not teach:
	“a handle element configured to be gripped by an operator's hand and grasped with an inner side of the operator's gripping hand and associated fingers, wherein the associated fingers do not include a thumb; and
	a function element positioned at an angle relative to the handle element and comprising a first control element configured to be operated using the thumb of the operator's gripping hand, wherein the function element further comprises a scanning unit configured to detect data and transmit data by the transmitting and receiving unit.”
	However, Siegel teaches:
	“a handle element configured to be gripped by an operator's hand and grasped with an inner side of the operator's gripping hand and associated fingers, wherein the associated fingers do not include a thumb” (Siegel teaches a grip in FIGS. 1-4 that is clearly meant to be held by a user’s hand, and states in paragraph 26 states that the left and right grip facilitate a user’s grip on the controller housing [FIGS. 1-4, paragraph 26]); and
	“a function element positioned at an angle relative to the handle element and comprising a first control element configured to be operated using the thumb of the operator's gripping hand (Siegel shows in FIG. 1 a start button, labeled 92, which is a control element in the middle of the controller that can be operated by the thumb of the operator’s gripping hand [FIG. 1, number 92, paragraph 26]), wherein the function element further comprises a scanning unit configured to detect data and transmit data by the transmitting and receiving unit” (Siegel teaches an LCD monitor in FIG. 1, number 40 and a display screen as number 41. Claim 6 teaches that the display has a video signal decoder for receiving and decoding a video signal, which, according to claim 4, can be a Dual Scan Twisted Nematic (“Dual Scan”). The video signal decoder receives an audio-video signal from the game console. The decoded signal is transmitted to the LCD controller, which in turn transmits a control signal to the driver to display an image on the screen [Claims 4 and 6, paragraph 26]. Claim 1 teaches that the controller is adapted to communicate with a video game console for interfacing with a video game which is meant to transmit data to and from a console [FIG. Number 40-41, Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“a handle element configured to be gripped by an operator's hand and grasped with an inner side of the operator's gripping hand and associated fingers, wherein the associated fingers do not include a thumb; and
	a function element positioned at an angle relative to the handle element and comprising a first control element configured to be operated using the thumb of the operator's gripping hand, wherein the function element further comprises a scanning unit configured to detect data and transmit data by the transmitting and receiving unit.”
	As taught by Siegel to allow for more comfortable grip of the controller by the user, convenient location of the function elements, and the ability to scan and detect data sent to the control unit by the receiving unit and to transmit data by the transmitting unit. 
	Regarding Claim 27. Christoph in combination with Siegel teaches the remote control unit of claim 21. 
	Christoph also teaches:
	“wherein the function element comprises a display configured to depict data received by the scanning unit” (Christoph teaches a transmitter device designed with a touchscreen display [Claim 3], the display of the mobile input and transmit device can show data regarding goods [Claim 18], and at least one sensor in the mobile input and transmission device for collecting data relating to the management of a warehouse for goods [Claim 21]).
	Regarding Claim 28. Christoph in combination with Siegel teaches the remote control unit of claim 27. 
	Christoph also teaches:
	“wherein the transmitting and receiving unit is configured to receive data on an order and on goods from at least one of the industrial truck and the control unit, and wherein the display is configured to depict the received data” (Interpreting the word “order” as “an order of goods,” Christoph teaches in Claim 18 that the receiving device can receive data relating to the  management of a warehouse for goods, in particular of an industrial truck charged and/or discharged goods and/or positions of the goods, to the mobile input and a transmitter device. On the display of the mobile input and the transmit device, the data regarding the goods can be displayed [Christoph, Claim 18]. The data can include information regarding storage, quantity, and position [Paragraph beginning with “It is also possible that the receiving device data…”]).
	Regarding Claim 34. Christoph in combination with Siegel teaches the remote control unit of claim 21. 
	Christoph also teaches:
	“wherein the control unit is a higher-level control unit” (Christoph teaches a control unit for an industrial truck where a transmitter is located on the truck for receiving data from a remote control unit that is better than the prior art because it allows for more cost-effective and more possible uses of an industrial truck [Claim 1, paragraph beginning with “For a system for remote control of a truck…”]. The Christoph patent also teaches that a docking station is provided on the truck, into which the mobile input and transmission device can be used from the cab of the truck [Claim 7]).
	Regarding Claim 35. Christoph in combination with Siegel teaches the remote control unit of claim 21. 
	Christoph also teaches:
	“wherein the transmitting and receiving unit is configured to establish the radio connection with a transmitting and receiving unit of the industrial truck” (the very first paragraph of the description in the Christoph reference details a radio remote control unit. The patent is for the remote control of an industrial truck, and that same first paragraph includes a receiver unit that has a transmitter that establishes a radio communication via control systems with an industrial truck [see also Christoph, Claim 1]).
	Regarding Claim 36. Christoph teaches a control system for an industrial truck comprising: a remote control unit comprising, a transmitting and receiving unit configured to establish a radio connection with one of the industrial truck and a control unit (the very first paragraph of the description in the Christoph reference details a radio remote control unit. The patent is for the remote control of an industrial truck, and that same first paragraph includes a receiver unit that has a transmitter that establishes a radio communication via control systems with an industrial truck [see also Christoph, Claim 1]).
	Christoph does not teach 
	“a handle element configured to be gripped by an operator's hand and grasped with an inner side of the operator's gripping hand and associated fingers, wherein the associated fingers do not include a thumb; and 
	a function element positioned at an angle relative to the handle element and comprising , a first control element configured to be operated using the thumb of the operator's gripping hand, and a scanning unit configured to detect data and transmit data by the transmitting and receiving unit” 
	However, Siegel teaches:
	“a handle element configured to be gripped by an operator's hand and grasped with an inner side of the operator's gripping hand and associated fingers, wherein the associated fingers do not include a thumb” (Siegel teaches a grip in FIGS. 1-4 that is clearly meant to be held by a user’s hand, and states in paragraph 26 states that the left and right grip facilitate a user’s grip on the controller housing [FIGS. 1-4, paragraph 26]); and
	“a function element positioned at an angle relative to the handle element and comprising , a first control element configured to be operated using the thumb of the operator's gripping hand, and a scanning unit configured to detect data and transmit data by the transmitting and receiving unit” (Siegel shows in FIG. 1 a start button, labeled 92, which is a control element in the middle of the controller that can be operated by the thumb of the operator’s gripping hand [FIG. 1, number 92, paragraph 26]), wherein the function element further comprises a scanning unit configured to detect data and transmit data by the transmitting and receiving unit” (Siegel teaches an LCD monitor in FIG. 1, number 40 and a display screen as number 41. Claim 6 teaches that the display has a video signal decoder for receiving and decoding a video signal, which, according to claim 4, can be a Dual Scan Twisted Nematic (“Dual Scan”). The video signal decoder receives an audio-video signal from the game console. The decoded signal is transmitted to the LCD controller, which in turn transmits a control signal to the driver to display an image on the screen [Claims 4 and 6, paragraph 26]. Claim 1 teaches that the controller is adapted to communicate with a video game console for interfacing with a video game which is meant to transmit data to and from a console [FIG. Number 40-41, Claim 1]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“a handle element configured to be gripped by an operator's hand and grasped with an inner side of the operator's gripping hand and associated fingers, wherein the associated fingers do not include a thumb; and 
	a function element positioned at an angle relative to the handle element and comprising, a first control element configured to be operated using the thumb of the operator's gripping hand, and a scanning unit configured to detect data and transmit data by the transmitting and receiving unit” 
	As taught by Siegel to allow for more comfortable grip of the controller by the user, convenient location of the function elements, and the ability to scan and detect data sent to the control unit by the receiving unit and to transmit data by the transmitting unit.
	Regarding Claim 37. Christoph in combination with Siegel teaches the control system according to claim 36.
	Christoph also teaches:
	“wherein the industrial truck does not comprise a drawbar” (Christoph’s only figure shows an industrial truck that has no drawbar).
	Regarding Claim 38. Christoph in combination with Siegel teaches the control system according to claim 36.
	Christoph does not teach:
	“further comprising at least one direct selection button positioned adjacent to the control element and configured to be operated by the thumb of the operator's gripping hand.”
	However, Siegel teaches:
	“further comprising at least one direct selection button positioned adjacent to the control element and configured to be operated by the thumb of the operator's gripping hand” (Siegel teaches a start button, a directional pad, and/or a joystick all controlled by the user’s thumb, since the fingers are meant to hold the controller’s grip [FIG. 1, Number 91, paragraph 26]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“further comprising at least one direct selection button positioned adjacent to the control element and configured to be operated by the thumb of the operator's gripping hand”
	As taught by Siegel to allow for more comfortable grip of the controller by the user, convenient location of the function elements, and the ability to scan and detect data sent to the control unit by the receiving unit and to transmit data by the transmitting unit.
	Regarding Claim 39. Christoph in combination with Siegel teaches the control system according to claim 36.
	Christoph also teaches: 
	“wherein the control unit is a higher-level control unit” (Christoph teaches a control unit for an industrial truck where a transmitter is located on the truck for receiving data from a remote control unit that is better than the prior art because it allows for more cost-effective and more possible uses of an industrial truck [Claim 1, paragraph beginning with “For a system for remote control of a truck…”]. The Christoph patent also  teaches that a docking station is provided on the truck, into which the mobile input and transmission device can be used from the cab of the truck [Claim 7]).
	Regarding Claim 40. Christoph in combination with Siegel teaches the control system according to claim 36.
	Christoph also teaches:
	“wherein the transmitting and receiving unit is configured to establish the radio connection with a transmitting and receiving unit of the industrial truck” (the very first paragraph of the description in the Christoph reference details a radio remote control unit. The patent is for the remote control of an industrial truck, and that same first paragraph includes a receiver unit that has a transmitter that establishes a radio communication via control systems with an industrial truck [see also Christoph, Claim 1]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”), and in further view of Navid US 20110165944 A1 (“Navid”).
	Regarding Claim 22. Christoph in combination with Siegel teaches the remote control unit of claim 21.
	Christoph does not teach: 
	“wherein the handle element comprises a second control element that is configured to be actuated by the associated fingers of the operator's gripping hand.”
	However, Navid teaches:
	“wherein the handle element comprises a second control element that is configured to be actuated by the associated fingers of the operator's gripping hand” (Navid teaches a button labeled 104 in FIG. 9, which is pressed by the user’s fingers above the grip. Paragraph 4 also states that the video game accessory may include a gun grip and a trigger, which necessarily means that the user will actuate the trigger control element by the associated fingers of the operator’s gripping hand [FIG. 9, paragraph 4]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the handle element comprises a second control element that is configured to be actuated by the associated fingers of the operator's gripping hand”
	As taught by Navid to allow the user access to a control element near his fingers while gripping the control unit.  

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”), and in further view of Nedele et al. US 5361644 A (“Nedele”).
	Regarding Claim 23. Christoph in combination with Siegel teaches the remote control unit of claim 21.
	Christoph does not teach:
	“further comprising an acceleration unit configured to detect a guided movement, and wherein the acceleration unit is further configured to associate a control signal with a detected movement and transmit the control signal by the transmitting and receiving unit.”
	However, Nedele teaches:
	“further comprising an acceleration unit configured to detect a guided movement, and wherein the acceleration unit is further configured to associate a control signal with a detected movement and transmit the control signal by the transmitting and receiving unit” (Nedele teaches a control for an industrial truck in which rotary and swinging movements are detected to form control signals [Abstract paragraph]. During a swinging vertical deflecting movement of the combination control grip member, a freely hanging front end of a coupling member is deflected around the axis of rotation of a first hinge pin [Column 9, rows 63-67, Column 10, row 1]. Additionally, the swinging deflecting movement can be superimposed, if necessary, to the rotary movement of the combination control grip member or vice versa, to generate travel control and lifting control signals simultaneously for the travel of the industrial truck [FIG. 3, Column 11, rows 16-31]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“further comprising an acceleration unit configured to detect a guided movement, and wherein the acceleration unit is further configured to associate a control signal with a detected movement and transmit the control signal by the transmitting and receiving unit”
	As taught by Nedele to allow the operator to control the industrial truck more efficiently while permitting a maximum number of control commands for both the drive unit and at least one load manipulation unit.  
	Regarding Claim 33. Christoph in combination with Siegel teaches the remote control unit of claim 21.
	Christoph does not teach:
	“further comprising a movement unit configured to detect at least one of a guided swinging and a rotary movement about a longitudinal axis of the handle element and convert the at least one of a guided swinging and a rotary movement about a longitudinal axis of the handle element detected into a control command for a steering movement of the industrial truck.”
	However, Nedele teaches:
	“further comprising a movement unit configured to detect at least one of a guided swinging and a rotary movement about a longitudinal axis of the handle element and convert the at least one of a guided swinging and a rotary movement about a longitudinal axis of the handle element detected into a control command for a steering movement of the industrial truck” (Nedele teaches a control for an industrial truck in which rotary and swinging movements are measured to form control signals [Abstract paragraph]. During a swinging vertical deflecting movement of the combination control grip member, a freely hanging front end of a coupling member is deflected around the axis of rotation of a first hinge pin [Column 9, rows 63-67, Column 10, row 1]. Additionally, the swinging deflecting movement can be superimposed, if necessary, to the rotary movement of the combination control grip member or vice versa, to generate travel control and lifting control signals simultaneously for the travel of the industrial truck [FIG. 3, Column 11, rows16-31]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“further comprising a movement unit configured to detect at least one of a guided swinging and a rotary movement about a longitudinal axis of the handle element and convert the at least one of a guided swinging and a rotary movement about a longitudinal axis of the handle element detected into a control command for a steering movement of the industrial truck”
	As taught by Nedele to allow the operator to control the industrial truck more efficiently while permitting a maximum number of control commands for both the drive unit and at least one load manipulation unit.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”) and Nedele et al. US 5361644 A (“Nedele”), and in further view of Lee et al. US 20120278024 A1 (“Lee”).
	Regarding Claim 24. Christoph in combination with Siegel and Nedele teaches the remote control unit of claim 23.
	Christoph does not teach:
	“wherein the acceleration unit is positioned in one of the function element and the handle element.” 
	However, Lee teaches:
	“wherein the acceleration unit is positioned in one of the function element and the handle element” (Lee teaches in paragraph 17 an apparatus for sensing motion by including a gyro sensor that can detect and measure 3-axis angular velocity, and a gravity acceleration compensation unit which receives a signal from sensor signal processing unit instructing the gravity acceleration compensation unit to calculate the gravity acceleration from the motion and adjust measurements accordingly [Claim 1]. In FIG. 4, Lee shows the apparatus in a user’s hand, and in paragraph 6, this apparatus is described as being a portable terminal, such as a game console, scheduler, or other portable device. The device in question would have an operational method, which could include but is not limited to a keypad, touch screen, or buttons [FIG. 4, paragraph 6]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the acceleration unit is positioned in one of the function element and the handle element”
	As taught by Lee to ensure that the function element can access and process data from the acceleration unit.
	Regarding Claim 25. Christoph in combination with Siegel, Nedele, and Lee teaches the remote control unit of claim 24.
	Christoph does not teach:
	“wherein the acceleration unit further comprises a 3-axis acceleration sensor.”
	However, Lee teaches: 
	“wherein the acceleration unit further comprises a 3-axis acceleration sensor” (Lee teaches in paragraph 17 a system of sensing motion by measuring 3-axis accelerations [Lee, paragraph 17]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the acceleration unit further comprises a 3-axis acceleration sensor”
	As taught by Lee to ensure that the acceleration element can detect guided movements around 3 axes.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”) and Navid US 20110165944 A1 (“Navid”) and in further view of Lee Hyun Jong KR 20140035725 A (“Lee Hyun Jong”) and Teague US 5381962 A (“Teague”).
	Regarding Claim 26. Christoph in combination with Siegel teaches the remote control unit of claim 22.
	Christoph does not teach:
	A scanning unit that is triggered by an actuation of a control element, wherein data is then scanned
	However, Lee Hyun Jong teaches:
	A scanning unit that is triggered by an actuation of a control element, wherein data is then scanned (Lee Hyun Jong teaches a scan button on a remote control for starting a scanner having a plurality of sensors that can read and transmit command codes, which reads on the element of scanning data [Lee Hyun Jong, claims 1 and 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	A scanning unit that is triggered by an actuation of a control element, wherein data is then scanned	As taught by Lee Hyun Jong so as to give the operator control over the scanning functions of the invention.
	Christoph also does not teach: 
	wherein the unit is triggered by an actuation of the second control element, wherein a check is performed to confirm that the operator is holding the remote control unit in a calm manner”
	However, Teague teaches:
	“wherein the unit is triggered by an actuation of the second control element, wherein a check is performed to confirm that the operator is holding the remote control unit in a calm manner” (Teague discloses a remote controlled device that employs a deadman’s switch that operates as both a trigger and automatic shut off control. The deadman’s switch is more sensitive than the other switches. [Column 3, rows 5-20]. This deadman’s switch is activated by a lever mounted on the hand grip to be pulled by a control element opposite the grip and confirm that the operator is holding the remote control unit properly. [Column 5, rows 55-66]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the unit is triggered by an actuation of the second control element, wherein a check is performed to confirm that the operator is holding the remote control unit in a calm manner”
	As taught by Teague so as to ensure the safety of the operator and prevent misuse of the industrial truck.  

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”), and in further view of Dornbusch US 20170001109 A1 (“Dornbusch”).
	Regarding Claim 29. Christoph in combination with Siegel teaches the remote control unit of claim 21.
	Christoph does not teach:
	“wherein the handle element further comprises an elongated grip comprising two mutually opposing flat sides and two narrow sides, and wherein an inner surface of the operator's gripping hand contacts at least one of the flat sides and one of the narrow sides, and the associated fingers enclose at least one of the narrow sides.”
	However, Dornbusch teaches:
	“wherein the handle element further comprises an elongated grip comprising two mutually opposing flat sides and two narrow sides, and wherein an inner surface of the operator's gripping hand contacts at least one of the flat sides and one of the narrow sides, and the associated fingers enclose at least one of the narrow sides” (Based on the applicant’s drawing of the handle in FIG. 1 of the application, “flat is being interpreted as “smooth, even, without marked lumps or indentations.” Dornbusch shows a controller with two elongated grips comprising two mutually opposing sides, which are narrow on the bottom in FIG. 3, and flat (smooth, even, without marked lumps or indentations) on the top in FIG. 1 [Dornbusch, FIGS. 1 and 3]. Dornbusch describes this shape as prior art that is conventional for an Xbox™ video game console [FIG. 1, paragraph 20]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the handle element further comprises an elongated grip comprising two mutually opposing flat sides and two narrow sides, and wherein an inner surface of the operator's gripping hand contacts at least one of the flat sides and one of the narrow sides, and the associated fingers enclose at least one of the narrow sides”
	As taught by Dornbusch because in addition to being a common design in the art, it is a handle shape that is comfortable for users to hold.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”), and Dornbusch US 20170001109 A1 (“Dornbusch”) and in further view of Navid US 20110165944 A1 (“Navid”).
	Regarding Claim 30. Christoph in combination with Siegel and Dornbusch teaches the remote control unit of claim 29.
	Christoph does not teach:
	“wherein the first control element is positioned on the narrow side enclosed by the associated fingers.”
	However, Navid teaches:
	“wherein the first control element is positioned on the narrow side enclosed by the associated fingers” (Navid shows a control device with a flat side and a narrow side, where the narrow side includes a trigger button 104 that can be enclosed by the user’s fingers [FIG. 9, Paragraph 62]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the first control element is positioned on the narrow side enclosed by the associated fingers”
	As taught by Navid to allow the user access to a control element near his fingers while gripping the control unit.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”), and in further view of Wulf DE 102013006721 A1 (“Wulf”).
	Regarding Claim 31. Christoph in combination with Siegel teaches the remote control unit of claim 21.
	Christoph does not teach:
	“wherein the first control element is configured as a rocker switch that triggers a lifting and lowering function in the industrial truck.”
	However, Wulf teaches:
	“wherein the first control element is configured as a rocker switch that triggers a lifting and lowering function in the industrial truck” (Wulf teaches a rocker switch that actuates the lifting and lowering function of the industrial truck, shown in FIG. 5 and described in Claim 5, which specifically explains how the rocker switch can be activated. The relation between the rocker switch and the lifting function is described in the paragraph beginning with “On the support section 60…”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the first control element is configured as a rocker switch that triggers a lifting and lowering function in the industrial truck”
	As taught by Wulf so as to make control of the lifting and lowering functions easy and simple for the operator to use.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al. DE 102008025632 A1 (“Christoph”) in view of Siegel US 20030220142 A1 (“Siegel”), and Navid US 20110165944 A1 (“Navid”), and in further view of Wulf DE 102013006721 A1 (“Wulf”).
	Regarding Claim 32. Christoph in combination with Siegel and Navid teaches the remote control unit of claim 22.
Christoph does not teach:
	“wherein the second control element is configured as a rocker switch for selecting a direction of travel.”
	However, Wulf teaches:
	“wherein the second control element is configured as a rocker switch for selecting a direction of travel” (Wulf teaches a steering head that includes a vehicle velocity switch in FIG. 5, at numbers 72 and 74, which can specify the driving speed and driving direction [paragraph beginning with “The steering head 34…”]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the remote control unit of Christoph with
	“wherein the first control element is configured as a rocker switch for selecting a direction of travel”
	As taught by Wulf so as to make control of the lifting and lowering functions easy and simple for the operator to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664